Citation Nr: 1401087	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  06-38 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified at a Board videoconference hearing held in November 2009.

The Board remanded this case in December 2009.  Thereafter, in a May 2011 decision the Board denied the claim seeking entitlement to a compensable rating for bilateral hearing loss.  The Veteran appealed the May 2011 decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2012 Order, the Court granted a joint motion filed by the parties, and vacated the May 2011 Board decision and remanded the case back to the Board.  The Board in turn remanded the case in March 2013 and July 2013. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the pertinent period prior to February 23, 2011, the Veteran demonstrated no worse than Level III hearing in the right ear, and no worse than Level VI hearing in the left ear.

2.  For the period from February 23, 2011, the Veteran has demonstrated no worse than Level II hearing in the right ear, and no worse than Level III hearing in the left ear.



CONCLUSIONS OF LAW

1.  For the period prior to February 23, 2011, the criteria for a 10 percent disability rating for the Veteran's service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013). 

2.  For the period from February 23, 2011, the criteria for a compensable disability rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record shows that 38 U.S.C.A. § 5103(a)-compliant notice was sent in November 2005, March 2006, May 2008 and July 2008 letters.  The Board finds that the correspondences collectively provided the Veteran with the due process to which he is entitled.  The Board notes that although complete notice was not issued prior to the January 2006 adverse determination on appeal, VA rectified any notice timing error by readjudicating the claim in multiple supplemental statements of the case following the provision of the 2008 notices.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board also notes that in a September 2013 supplemental statement of the case, the Agency of Original Jurisdiction, in compliance with the Board's July 2013 remand, considered whether the Veteran's bilateral hearing loss should be referred for extraschedular consideration.

With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, were obtained by the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A (West 2002).  The record also reflects that the Veteran was afforded examinations in connection with his claims on several occasions.  As to the adequacy of the medical examinations in this case, only two VA examinations yielded audiometric findings that the respective examiner considered valid: one in October 2006 and the other in February 2011.  Other VA examinations in September 2005, March 2010 and August 2013 yielded results that the respective examiners concluded rendered the audiometric findings invalid.  (Audiometric testing and speech discrimination scores were obtained during a September 2005 clinical evaluation of the Veteran, and these are valid results.)  On each such occasion, there was no suggestion that equipment problems or testing protocol were responsible for the invalid results.  Instead, on each occasion it was the Veteran's own inconsistent responses which were identified as responsible. 

Unfortunately, the October 2006 examination findings may not be used, in light of the April 2012 joint motion.  In the December 2009 Board remand, the Board referred to the October 2006 examination report as inadequate for two reasons.  First, because the examiner did not address the impact of the hearing loss disability on the Veteran's occupational functioning and daily activities.  Second, because the Veteran had alleged a worsening of his symptoms since the examination.  As to the former, the reference to the impact on functioning obviously had no bearing on the accuracy of the audiometric findings.  As to the latter, the Board clearly meant that the Veteran's hearing loss may have worsened since October 2006, and not that the October 2006 audiometric findings were themselves not a valid indicator of the level of hearing loss at the time of the examination.  

Nevertheless, the parties to the joint motion seized on the Board's use of the word "inadequate" to find that the doctrine of res judicata now prevents the Board from considering any of the results of the October 2006 examination.  Interestingly, although the parties to the joint motion relied on DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) for the proposition that the inadequacy of the October 2006 examination results were res judicata in light of the December 2009 remand, DiCarlo actually does not support that proposition.  The Court in DiCarlo explained that res judicata applies to agency decisions that have not been appealed and have become final.  DiCarlo, 20 Vet. App. at 55.  At issue in DiCarlo was a final Board decision from 1983.  At issue in this case is a remand action by the Board.  It is well-established that Board remand actions are not final decisions.  

In any event, because the joint motion was nevertheless accepted by the Court in this case, the Board is bound by another doctrine, namely the law of the case doctrine, see Chisem v. Gober, 10 Vet. App. 526 (1997) and may not consider the results of the October 2006 examination.

Following the April 2012 joint motion, the Board remanded the case in March 2013 to afford the Veteran another examination.  The Veteran failed to attend that examination in April 2013.  In July 2013, he explained that he did not receive timely notice of the examination.  The RO scheduled him for another VA examination, which he attended in August 2013.  At that time, testing of the Veteran again produced inconsistent audiometric results, which the examiner (who was not the same examiner who conducted the prior examinations) determined invalidated the results.

Although the results of audiometric testing for the August 2013 examination were invalid, the examiner did address the impact of the hearing loss disability on occupational functioning and daily activities.  The examiner also addressed the level of hearing loss through the years, although the examiner was unable to offer an opinion in light of the Veteran's inconsistent responses on testing.  The examiner's opinions were based on an accurate review of the file, did not consider the inadequate October 2006 examination results, and otherwise appears adequate.  The Board finds that the opinion may be considered.

The Board notes that the Veteran in October 2013 requested an independent opinion by a physician or other person in this case.  It appears from his statement that he was concerned that most of his examinations were conducted by a particular VA examiner.  As already noted, the August 2013 examiner was a different examiner from the one who conducted the earlier VA examinations.  Moreover, on none of the prior VA examinations was there any indication that the invalid results were due to equipment calibration or other problems, or to a failure in the testing protocol.  On each occasion, physical examination failed to reveal any abnormalities.  The consistently identified cause of the invalid results was the Veteran's effort in the form of poor agreement between speech discrimination and tones.  Given the absence of any indication that something other than the Veteran's own efforts are responsible for the invalid test results, including in August 2013, the Board finds that VA's duty to assist him has been fulfilled, and that he is not entitled to yet another examination, or to one by an "independent" physician or person.  To the extent he instead is seeking nothing more than another medical opinion addressing the level of severity of his disorder through the years, or the factors pertinent to referral for extraschedular evaluation, the Board finds that the opinions already on file, including the August 2013 opinion, adequately address those matters.
 
The Board also notes that the Veteran has submitted the reports of June 2004 and May 2008 private audiometric examinations.  The results of those examinations may not be considered because they do not include the findings for the 3000 and 4000 Hertz ranges, and do not provide speech discrimination scores.  In Savage v. Shinseki, 24 Vet. App. 259 (2010), the Court held that when VA concludes that a private examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, VA must either seek clarification from the private examiner or the claimant, or clearly and adequately explain why such clarification is unreasonable.  Savage, 24 Vet. App. at 269.  The Court clarified that its holding was limited to those instances in which the missing information is relevant, factual and objective, and where the missing evidence bears greatly on the probative value of the private examination report.  Id. at 270.  

In this case, the Board finds that clarification is not required, as the private examination reports themselves do not suggest that a request for clarification would reasonably result in the submission of missing information.  In Savage, the missing information requiring clarification was whether the speech discrimination testing conducted by the private examiner was accomplished using the correct protocol.  That private report clearly included speech discrimination testing.  In this case, the private examination reports do not include any indication that the examiner actually tested the 3000 and 4000 Hertz ranges for the Veteran, or that the examiner even conducted speech discrimination testing.  Moreover, the Veteran does not contend that the examiner tested other Hertz ranges or evaluated his speech discrimination.  In short, there is nothing to clarify, and the Board finds that Savage does not require VA to seek clarification of whether additional testing was conducted when there otherwise is no suggestion in the record that the examination report is other than complete.  

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Disability Rating Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  To evaluate the degree of disability from service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Here, the Board finds that a higher rating is warranted for the Veteran's disability for a certain period of time, and that a noncompensable rating is warranted for a subsequent period of time.  The Board has determined that for no discrete period has the disorder met the criteria for an even higher rating during either staged period.
 
Factual background

Service connection for left ear hearing loss was granted in a March 1993 rating decision; the disorder was evaluated as noncompensably disabling.  In October 2002, service connection for right ear hearing loss was granted; the bilateral hearing loss disability was assigned a combined noncompensable evaluation.  This evaluation has remained in effect since that time.  The Veteran next requested an increased rating for his bilateral hearing loss in an August 2005 statement.

The Veteran has submitted the results of a June 2004 audiometric examination by his employer.  The results indicate that for the right ear, the Veteran demonstrated pure tone thresholds of 10 and 20 decibels in, respectively, the 1000 and 2000 Hertz ranges.  For the left ear, the Veteran demonstrated pure tone thresholds of 35 and 65 decibels in, respectively, the 1000 and 2000 Hertz ranges.  No other relevant Hertz ranges were reported, and no speech discrimination results were reported.
 
VA treatment records for 2005 document that the Veteran underwent an audiology consultation in September 2005, at which time audiological evaluation revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
75
75
LEFT
50
80
75
70

The average puretone decibel loss in the right ear was 61, and in the left ear was 69.  Speech recognition scores were 84 percent in the right ear, and 72 percent in the left ear.  The Veteran was referred for hearing aid evaluation.  

On a later VA audiological examination in September 2005, pure tone testing was considered to be of questionable validity.  There was poor agreement between responses to speech and pure tones, and variability was noted using ascending and descending test methods.  The examiner indicated that the examination was inadequate for rating purposes.  

In December 2005, the Veteran's wife wrote that she had witnessed the Veteran's hearing capability progressively decline over the years.  She conveyed that it was difficult for her and their children to effectively communicate with the Veteran.  She revealed that there were frustrating moments when the Veteran could not hear important conversations, as well as embarrassing moments when he would speak at an inappropriately loud level due to his inability to hear  himself accurately.  She indicated that his hearing ability affected his current employment in public transportation.

The Veteran attended a VA audiological evaluation in October 2006.  As indicated previously, the results of this examination may not be considered in this decision. 

Private audiological testing from May 2008 demonstrated that the Veteran had puretone thresholds in the right ear of 10 and 45 decibels at the 1000 and 2000 Hertz ranges, respectively.  In the left ear, he had puretone thresholds of 45 and 60 decibels at the 1000 and 2000 Hertz ranges, respectively.  Testing at other pertinent Hertz ranges were not reported, and speech discrimination scores were not reported. 

VA treatment records from 2006 through 2013 indicate that the Veteran reported continued hearing loss.  He also reported wearing his hearing aids primarily while working as a city bus driver.  The Veteran reported that he continued to experience hearing loss, and difficulty hearing even with hearing aids.  At a January 2006 audiology consultation, the problems with the September 2005 examination were noted, and he was re-checked.  The audiometric results were not reported, but his speech discrimination scores were identified as 96 percent in the right ear, and 92 percent in the left ear.

At his November 2009 video conference hearing, the Veteran contended that he experienced moderately severe hearing loss.  He indicated that his hearing impairment affected his communication with others.  He expressed that he experienced difficulty understanding words.  Specifically, he would misunderstand what was said despite paying attention and straining to hear.  The Veteran indicated that he was employed as a coach operator, and that his hearing condition affected his employment.  In particular, he contended that with the added noises from the engine and air conditioner or heater, he experienced difficulty hearing passengers who asked questions, or called out their upcoming stops.  He also experienced difficulty understanding the names of the bus stops that were called, or hearing the bell, such that he missed making some stops.  The Veteran had not experienced an accident due to his hearing difficulty; however, he had missed stops and miscommunicated with passengers due to his difficulty hearing.  The Veteran indicated that he experienced stress when trying to pay attention to what was said, and embarrassment when he misunderstood the speaker.  He indicated that his response when he could not understand others was to laugh or to say "okay" without knowing if this was appropriate.  

In March 2010, the Veteran attended a VA audiological evaluation during which he complained of diminished hearing and difficulty hearing speech clearly, especially with multiple speakers or background noise.  Pure tone threshold results were not reported, because they were considered invalid.  Speech recognition scores of 92 percent in the right ear and 96 percent in the left ear were reported

An April 2010 addendum was made following review of the claims folder.  In reviewing all the audiograms of record, it was noted that the Veteran's hearing loss had its onset in service, and was most significant in the left ear.  In addition, the right ear hearing tests showed progressively worse hearing loss to a moderate to severe degree from 2000 to 4000 Hz, with left ear hearing loss progressively worse at 1000 Hz, and consistent severe hearing loss from 2000 to 4000 Hz.  The examiner noted that the Veteran was a city bus driver, and as such, his hearing loss could significantly affect his functioning in that capacity as background noise presented a difficulty.  In addition, the examiner opined that the hearing loss should not significantly affect his functioning in other work environments with less background noise.  Although the Veteran was deemed not to be unemployable, the examiner did indicate that certain work environments would prove more difficult with bilateral hearing loss in the mid-to-high frequencies.  The Veteran was encouraged to seek additional assistive devices for his hearing loss.  

Audiological evaluation on February 23, 2011 revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
65
65
65
LEFT
40
65
65
65

The average pure tone decibel loss was 53 in the right ear and 59 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  Comments regarding the effects of hearing loss on the Veteran's employment were noted to be the same as those expressed in the April 2010 addendum.  Significant effects on the Veteran's occupation, and hearing difficulty impacting his occupational activities were noted.  

The Veteran next attended a VA audiology examination in August 2013.  At that time, audiometric testing again revealed inconsistent or invalid responses from the Veteran.  Specifically, there was poor agreement between responses to speech and tones, and there was variability using ascending and descending test methods.  The examiner determined that the audiometric testing results were invalid, and that the use of speech discrimination scores was not appropriate.  The examiner noted that acoustic intermittence and acoustic reflexes were normal, and the examiner did not otherwise identify any ear abnormalities.  As to the impact of the hearing loss on daily life, the Veteran reported it was difficult for him to understand conversations, including in noisy environments, and that his made it hard for him to communicate.  The examiner noted that she could not offer an opinion as to the current level of hearing loss because of the Veteran's inconsistent responses on testing.  As to whether the evidence shows that the disability had undergone varying or distinct levels of severity throughout the entire period of time the claim had been pending, the examiner noted that she could not offer an opinion, given the Veteran's inconsistent or invalid responses. 

The Board initially notes that the results of the June 2004 and May 2008 private audiometric examinations may not be used in evaluating the Veteran's hearing loss disability.  Neither examination report contains any findings as to puretone decibel loss in the 3000 or 4000 Hertz ranges, and neither contains the results of any speech discrimination testing.  Consequently, both reports are inadequate for rating purposes.  38 C.F.R. § 4.85(a),(d).

In this case, the only two audiometric examinations which are adequate for rating purposes conducted on the Veteran during the period involved in this claim are the September 2005 results by his treating clinicians, and the results of the February 2011 VA examination.  The Veteran was examined in connection with this claim on several other occasions, namely September 2005, October 2006, March 2010 and August 2013.  The Board is precluded by the joint motion for partial remand from considering the October 2006 results, and the results of the other examinations were described as invalid by the respective examiners because of the Veteran's inconsistent performance.

Applying the criteria found at Table VI to the results of the September 2005 evaluation by the treating clinicians yields a numerical category designation of III for the right ear, and VI for the left ear.  Entering the category designations for both ears into Table VII produces a disability percentage evaluation of 10 percent, under Diagnostic Code 6100.

The Board points out that the September 2005 evaluation was not done for rating purposes, and that a formal VA examination that same month determined that the Veteran was not consistent in his responses.  Nevertheless, resolving reasonable doubt in the Veteran's favor, the Board finds that the September 2005 clinical audiometric evaluation was an accurate depiction of the Veteran's auditory acuity at the time.  Accordingly, a 10 percent evaluation is warranted for the period prior to February 23, 2011.

As indicated previously, VA examinations conducted in October 2006 and March 2010 were inadequate, and therefore the results may not be used.  As also already mentioned, the report of the private May 2008 examination can not be used for evaluation purposes.  The next evaluation which produced adequate audiometric findings was the February 2011 VA examination.  Applying the criteria found at Table VI to the results of the February 2011 examination yields a numerical category designation of II for the right ear, and III for the left ear.  Entering the category designations for both ears into Table VII produces a disability percentage evaluation of 0 percent, under Diagnostic Code 6100.  Given the absence of any indication or contention that the February 2011 examination report is inadequate, the Board finds that the examination establishes that as of February 23, 2011, the Veteran's bilateral hearing loss was noncompensable.  Accordingly, the Veteran is entitled to only a noncompensable evaluation for the period from February 23, 2011.

The Board notes that assigning a noncompensable evaluation for the period from February 2011 does not constitute a reduction in rating that is subject to the provisions of 38 C.F.R. §§ 3.105 or 3.344.  This is because prior to the instant decision, the Veteran's bilateral hearing loss was rated as noncompensable.  In O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007), the Court held that where the Board, in one decision, assigns a higher rating for a period of time, and assigned a lower rating for a later period of time, the provisions of 38 C.F.R. § 3.105 are not applicable.  In Singleton v. Shinseki, 23 Vet. App. 376 (2010), the Court extended this reasoning to 38 C.F.R. § 3.344.
 
As discussed previously, the Veteran attended a VA examination in August 2013, but again offered inconsistent results which invalidated the audiometric findings.  The examiner also indicated that the use of speech discrimination scores would be inappropriate, given the Veteran's performance.
 
Accordingly, the Board finds that the Veteran is entitled to assignment of a 10 percent evaluation for bilateral hearing loss for the period prior to February 23, 2011, and to a noncompensable rating for bilateral hearing loss from February 23, 2011.

Consideration has been given to section 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the aforementioned examination findings.  Pure tone threshold levels were neither 55 decibels or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz, nor were they 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86. 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, 

"[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  

Id.

In February 2011, the examiner noted that there were significant effects on the Veteran's occupation as his hearing difficulty caused difficulties in occupational functioning.  The examiner referenced an April 2010 addendum to an earlier examination, in which the Veteran's occupation as a city bus driver was discussed in relation to his hearing loss, and how that could significantly affect his functioning in that capacity as background noise presented a difficulty, whereas in other work environments with less background noise the hearing loss should not significantly affect his functioning.  Although the Veteran was not unemployable, the examiner indicated that certain work environments would prove more difficult with bilateral hearing loss in the mid-to-high frequencies.  Further, the Veteran was encouraged to seek additional assistive devices for his hearing loss.  The examiner did not indicate that there otherwise existed an unusual functional or occupational impairment resulting from the Veteran's hearing loss symptomatology.  In testimony, the Veteran discussed how his hearing problems sometimes led to miscommunication with passengers, resulting in missed stops and occasional inability to answer questions.  He denied any vehicle accidents from his hearing loss.  His wife wrote concerning problems with understanding people, and without elaboration indicated that hearing loss had impacted his job.

The parties to the joint motion determined that the Board, in the May 2011 decision, did not fully discuss evidence that the parties believed suggested the Veteran experienced marked interference with employment.  The parties were particularly interested in the Board's failure to address whether the "significant" effects mentioned by the VA examiner equated to "marked" interference with employment.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and disability level described by the Veteran and examiners are adequately contemplated by the schedular criteria.  The schedular criteria, although defined in terms of a mechanical application of audiometric and speech discrimination test results, clearly are measuring levels of hearing loss.  In other words, the schedular rating criteria compensate a Veteran for the symptoms of decreased auditory acuity, such as trouble hearing noises.  The Veteran's claimed symptoms include, predictably enough, trouble hearing people and sounds such as the ringing of the stop bell on his bus.  Ultimately, the Veteran does not describe any effects of his hearing loss which take the disability outside of the symptoms contemplated in the rating criteria.  Consequently, referral for extraschedular consideration is not warranted.

The parties to the Joint Motion did not address the first part of the Thun test, but rather assumed it had been satisfied.  The Board will thus address whether, in the alternative, if the rating schedule does not contemplate the Veteran's symptoms, the hearing loss presents an exceptional or unusual disability picture, including marked interference with employment.

As to marked interference with employment, the Board finds that the "significant" effect on the Veteran's employment referenced by the examiner does not equate to "marked" interference with employment, or otherwise establish that the interference is at least "marked" in nature.  First, "significant" and "marked" are not, definitionally, interchangeable terms.  "Marked", which is the term VA uses in the regulation, is "strikingly noticeable, or conspicuous.  See The American College Dictionary 745 (1970).  "Significant" on the other hand, is defined as "important, or of consequence.  Id. at 1125.  Clearly, the two terms are not synonymous, and the use of the term "marked" in 38 C.F.R. § 3.321 is not a substitute for the word "significant."  Consequently, whether the "significant" effects mentioned by the examiner also represent "marked" interference with employment is a factual question.  In this case, the Board finds that the "significant" effects do not result in at least "marked" interference with employment.

The Veteran's description of the effects of his hearing loss on employment is that he experiences difficulty understanding customers at times, and that he sometimes does not hear the bell on the bus which signals him to stop.  Notably, however, the Veteran does not contend that his difficulty in hearing the voices of the bus riders or the ring of the stop bell has resulted in any disciplinary action, or other adverse actions taken against him.  He does not contend that his clients have filed complaints, or that his supervisors have brought the issue up with him or otherwise taken any action.  He does not contend that his performance evaluations have suffered on account of his difficulties in hearing, or that his promotion opportunities have been affected.  He does not contend that his income has been affected by his difficulties.  He does not describe any adverse consequences of any importance, such as vehicle accidents.

The Board finds that the "significant" effects caused by hearing loss in the Veteran's case are limited to his occasionally failing to stop his bus to let off those who wish to get off the bus at a particular point and occasionally being unable to respond to a passenger's question, but without any apparent impact on his actual employment.  Some interference with employment is contemplated by the assignment of a disability rating, even at the noncompensable rating level.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The examiner's description of the interference as "significant" does not per se equate to marked interference or worse, and, when viewed in light of the actual impact as described by the Veteran, clearly in this case does not amount to at least "marked" interference.  

The Veteran and his wife have also remarked on the effects of the hearing loss in the Veteran's personal life.  Summarized, their description of the impact amounts to the Veteran's difficulty in hearing other people, which is contemplated by the schedular criteria.  Neither the Veteran nor his wife has described any aspect of the hearing loss which suggests that the disability is exceptional or unusual.

The evidence does not show, nor does the Veteran contend, that the Veteran's hearing loss has resulted in frequent periods of hospitalization.

In sum, the schedular rating criteria contemplate the symptoms associated with the hearing loss.  To the extent they do not, the symptoms may result in significant effects on employment, but not in marked or worse interference with employment.  Nor is the hearing loss or associated symptoms otherwise exceptional or unusual.  Consequently, referral for extraschedular consideration is not warranted.  

The Board lastly notes that the evidence of record does not support a rating higher than 10 percent prior to February 23, 2011 for any discrete period of time, or a compensable rating for any period of time from that date.  The August 2013 examiner indicated that she could not offer an opinion as to the level of impairment from the hearing loss throughout the different periods involved in this case.  The basis for her inability to offer an opinion was the Veteran's own efforts on examinations, which resulted in invalid results for all but two testing occasions between September 2005 and August 2013.  The Board notes that the evidence from 2005 through 2013 offers no alternative basis on which to find that higher ratings are warranted for the above period.  As explained previously, the evaluation of hearing loss requires certain audiometric findings, which are simply not present except for in September 2005 and February 2011.  An examiner must base a retrospective opinion as to the level of impairment on the facts in the record, and not on an unsupported guess.  In this case, there are no findings, except for in September 2005 and February 2011, on which to offer an opinion as to the level of impairment through the years.

In conclusion, the evidence of record supports assignment of a 10 percent evaluation for bilateral hearing loss for the pertinent period prior to February 23, 2011, and the assignment of no more than a noncompensable rating for the period from February 23, 2011.  38 C.F.R. § 4.3 (2013). 



ORDER

Entitlement to a 10 percent evaluation for bilateral hearing loss for the period prior to February 23, 2011, is granted, subject to the regulations pertaining to monetary benefits.

Entitlement to a compensable rating for bilateral hearing loss for the period from February 23, 2011, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


